Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony L. McNair appeals the district court’s order adopting the recommendations of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaints under 28 U.S.C. § 1915(e)(2)(B) (2006). Because McNair’s informal briefs fail to address the district court’s basis for dismissing his complaints, this issue has been abandoned. See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009), cert. denied, - U.S.-, 130 S.Ct. 1140, 175 L.Ed.2d 991 (2010). Accordingly, we deny McNair’s motions for protection and affirm the district court’s order. McNair v. Rocky Mount Dist. Att’y’s Office, No. 5:10-cv-00546-FL; McNair v. Rocky Mount Police Dep’t, No. 5:10-cv-00561-FL (E.D.N.C. Jan. 24, 2011; Jan. 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.